      Case 2:20-cv-01214-TLN-DB Document 26 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIRK D. WILLIAMS,                                  No. 2:20-cv-1214 TLN DB PS
12                       Plaintiff,
13            v.                                         ORDER
14    MCDONALD’S CORPORATION,
15                       Defendant.
16

17          Plaintiff Kirk Williams is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On July 6,

19   2021, defendant noticed a motion to dismiss plaintiff’s second amended complaint for hearing

20   before the undersigned on August 6, 2021. (ECF No. 24.) Pursuant to Local Rule 230(c) plaintiff

21   was to file an opposition or a statement of non-opposition to defendant’s motion “not less than

22   fourteen (14) days preceding the noticed . . . hearing date.” Plaintiff, however, has failed to file a

23   timely opposition or statement of non-opposition.

24          The failure of a party to comply with the Local Rules or any order of the court “may be

25   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

26   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

27   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

28   ////
                                                        1
         Case 2:20-cv-01214-TLN-DB Document 26 Filed 08/02/21 Page 2 of 2


 1   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 2   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 3            In light of plaintiff’s pro se status, and in the interests of justice, the court will provide

 4   plaintiff with an opportunity to show good cause for plaintiff’s conduct along with a final

 5   opportunity to oppose defendant’s motion.

 6            Accordingly, IT IS HEREBY ORDERED that:

 7            1. Plaintiff show cause in writing within fourteen days of the date of this order for

 8   plaintiff’s failure to file a timely opposition or statement of non-opposition;

 9            2. The August 6, 2021 hearing of defendant’s motion to dismiss (ECF No. 24) is

10   continued to Friday, September 10, 2021, at 10:00 a.m., at the United States District Court, 501

11   I Street, Sacramento, California, in Courtroom No. 27, before the undersigned;

12            3. On or before August 27, 2021, plaintiff shall file an opposition or statement of non-

13   opposition to defendant’s motion to dismiss 1; and

14            4. Plaintiff is cautioned that the failure to timely comply with this order may result in the

15   recommendation that this case be dismissed.

16   DATED: July 30, 2021                             /s/ DEBORAH BARNES
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
     1
27     Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                         2
